Detailed Action 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comments
	It is noted that in the Applicant’s Remarks, filed November 12th, 2021, an interview was requested should there remain unresolved issues that require action. Attempts by the examiner to contact attorney Joe McKinney Muncy on January 19th, 2022 were unsuccessful. 

Response to Amendment
	The amendment filed November 12th, 2021 has been entered. 

Response to Arguments
	Applicant’s arguments are moot in view of the new grounds of rejections. Applicant’s arguments, see Page 6, filed November 12th, with respect to the rejection(s) of claim(s) 1-11, 16 and 18 under Yedid (US 2020/0400464) have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Watanabe (US 2011/0181740). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-11 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Yedid (US 2020/0400464) in view of Watanabe (US 2011/0181740).

    PNG
    media_image1.png
    450
    695
    media_image1.png
    Greyscale

Regarding claim 1, Yedid discloses an optical member driving mechanism (Figs. 2B, 3C), comprising: 
a first movable portion (302), configured to connect an optical member (104); 
wherein light enters the optical member along an incident direction (as shown in Fig. 2B, light enters through axis 122); 
a fixed portion (230), wherein the first movable portion can move relative to the fixed portion (as shown in Fig. 2B, 210 moves relative to 230); and 
a first driving assembly (304, 306), configured to drive the first movable portion to move relative to the fixed portion (as shown in Fig. 3C) and comprising a coil (Fig. 8, 804), wherein a winding axis of the coil is parallel to the incident direction (as shown in Fig. 8), 
Yedid does not specifically disclose wherein as seen from an incident direction, an optical member driving mechanism comprises a first side, a second side that is perpendicular to the first side, and a third side that is parallel to the second side, the first side connects the second side to the third side, and a length of the first side is larger than a length of the second side, wherein as seen from the incident direction, a shortest distance between a coil and the second side is different from a shortest distance between the coil and the third side.

    PNG
    media_image2.png
    659
    873
    media_image2.png
    Greyscale

However Watanabe, in the same field of endeavor, teaches wherein as seen from an incident direction (Figs. 5-6, L2), an optical member driving mechanism (M1) comprises a first side (examiner labeled Fig. 5), a second side that is perpendicular to the first side (examiner labeled Fig. 5), and a third side that is parallel to the second side (examiner labeled Fig. 5), the first side connects the second side to the third side (as shown in examiner labeled Fig. 5), and a length of the first side is larger than a length of the second side (as shown in examiner labeled Fig. 5), wherein as seen from the incident direction, a shortest distance between a coil (132) and the second side is different from a shortest distance between the coil and the third side (as shown in examiner labeled Fig. 5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the optical member driving mechanism of Yedid with the as seen from an incident direction, an optical member driving mechanism comprises a first side, a second side that is perpendicular to the first side, and a third side that is parallel to the second side, the first side connects the second side to the third side, and a length of the first side is 
Regarding claim 2, Yedid in view of Watanabe teaches as is set forth in claim 1 rejection above and Yedid further discloses wherein the optical member (104) is configured to adjust an emission direction of light from the incident direction to an outgoing direction (as shown in Fig. 3C, 104 is a prism), and the first driving assembly is configured to drive the first movable portion to rotate around a first rotation axis relative to the fixed portion (as shown in Fig. 2B, 104 rotates along the y-axis), wherein the incident direction is not parallel to the outgoing direction (104 is a prism, incident light is perpendicular to outgoing light), and the first rotation axis is parallel or perpendicular to the incident direction (104 is a prism, incident light is perpendicular to outgoing light).
	Regarding claim 3, Yedid in view of Watanabe teaches as is set forth in claim 2 rejection above and Yedid further discloses wherein the optical member driving mechanism further comprises: a second movable portion (Figs. 4A-4C, 220); and a second driving assembly (404), configured to drive the second movable portion to move relative to the first movable portion and the fixed portion (as shown in Fig. 2B, 220 moves along the x-axis), wherein at least a portion of the first driving assembly is disposed on the first movable portion (as shown in Fig. 3C), and at least a portion of the second driving assembly is disposed on the second movable portion (as shown in Fig. 4C).
Regarding claim 4, Yedid in view of Watanabe teaches as is set forth in claim 2 rejection above and Yedid further discloses wherein the first driving assembly further comprises a magnet (Fig. 9A, 304), the magnet and the coil are respectively disposed on the first movable portion and the fixed portion (as shown in Fig. 8), and the optical member driving mechanism further comprises a plurality of wires embedded in the fixed portion, wherein the wires are magnetic, and at least a portion of the wires correspond to the magnet ([0119], “PCB 802 allows sending input and output currents to coils 806 and 804 and to Hall bar elements 808 and 810 (described below), the currents carrying both power and electronic signals needed for operation”).
Regarding claim 5, Yedid in view of Watanabe teaches as is set forth in claim 2 rejection above and Yedid further discloses wherein the first driving assembly further comprises a magnet (304), the magnet and the coil are respectively disposed on the first movable portion and the fixed portion (as shown in Figs. 3C and 8 respectively), and the optical member driving mechanism further comprises a magnetic permeability member disposed on the fixed portion and corresponding to the magnet (802).
Regarding claim 6, Yedid in view of Watanabe teaches as is set forth in claim 2 rejection above and Yedid further discloses wherein the optical member driving mechanism further comprises: a first guiding member (Fig. 5B, 560), disposed on the fixed portion; and a second guiding member (512b, 514b, 516b), disposed on the first movable portion and movably connected to the first guiding member (as shown in Fig. 5B).
Regarding claim 7, Yedid in view of Watanabe teaches as is set forth in claim 6 rejection above and Yedid further discloses wherein the first guiding member is a guiding slot (Fig. 5B, 560), and the second guiding member is a ball (512b, 514b, 516b).
Regarding claim 8, Yedid in view of Watanabe teaches as is set forth in claim 7 rejection above and Yedid further discloses wherein the first movable portion has a depression (Fig. 3B, 310b), and the ball is accommodated in the depression (as shown in Fig. 5B).
Regarding claim 9, Yedid in view of Watanabe teaches as is set forth in claim 7 rejection above and Yedid further discloses wherein the guiding slot has an arc structure (as shown in Fig. 5B).
Regarding claim 10, Yedid in view of Watanabe teaches as is set forth in claim 9 rejection above and Yedid further discloses wherein a center of the arc structure is aligned with a center of the optical member as seen from the incident direction (as shown in Fig. 5B).

    PNG
    media_image3.png
    655
    923
    media_image3.png
    Greyscale

Regarding claim 11, Yedid in view of Watanabe teaches as is set forth in claim 6 rejection above and Yedid further discloses wherein the fixed portion comprises a base (560) 
Regarding claim 16, Yedid in view of Watanabe teaches as is set forth in claim 2 rejection above and Yedid further discloses wherein the fixed portion comprises a base (560) and a housing having a top wall (Fig. 2A, 202), wherein in the incident direction, a shortest distance between the first movable portion and the top wall is a first distance (examiner labeled Fig. 5B), a shortest distance between the second movable portion and the top wall is a third distance (examiner labeled Fig. 5B), and the first distance is different from the third distance (as shown by examiner labeled Fig. 5B). 
Regarding claim 17, Yedid in view of Watanabe teaches as is set forth in claim 16 rejection above but does not specifically disclose wherein the first distance is less than the third distance.
However, the first distance and third distance are “result effective variables” because they confer to the optical member driving mechanism size. And it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have wherein the first distance is less than the third distance, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or 
One would have been motivated to have wherein the first distance is less than the third distance, for the purpose of manufacturing a low profile driving mechanism. 
Regarding claim 18, Yedid in view of Watanabe teaches as is set forth in claim 2 rejection above and Yedid further discloses wherein the optical member driving mechanism further comprises a shield member (312), disposed on an edge of the optical member (as shown in Fig. 3A).

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yedid (US 2020/0400464) in view of Watanabe (US 2011/0181740), further in view of Chen (CN 110062141, as evidenced by the machine translation).
Regarding claim 19, Yedid discloses as is set forth in claim 3 rejection above but does not specifically disclose wherein the optical member driving mechanism further comprises an elastic member, connecting the first movable portion to the second movable portion.
However Chen, in the same field of endeavor, teaches wherein an optical member driving mechanism (Fig. 7, 10) further comprises an elastic member (154), connecting a first movable portion (12) to a second movable portion (14).
Therefore, it would have obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the optical member driving mechanism of Yedid with the wherein the optical member driving mechanism further comprises an elastic member, 
Regarding claim 20, Yedid in view of Chen teaches as is set forth in claim 19 rejection but does not specifically teach wherein the fixed portion comprises a base and a housing having a top wall, the first movable portion has an upper surface facing the top wall, and the second movable portion has a lower surface facing the base, wherein the elastic member is connected to the upper surface and the lower surface.
However Chen, in the same field of endeavor, teaches wherein a fixed portion (Fig. 5, 11) comprises a base (Fig. 5, 203) and a housing having a top wall (Fig. 6, 214), a first movable portion (12) has an upper surface facing the top wall (as shown in Fig. 6), and a second movable portion (14) has a lower surface facing the base (as shown in Fig. 6), wherein an elastic member is connected to the upper surface and the lower surface (Fig. 7, 154 connects 12 and 14).
Therefore, it would have obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the optical member driving mechanism of Yedid with the wherein the fixed portion comprises a base and a housing having a top wall, the first movable portion has an upper surface facing the top wall, and the second movable portion has a lower surface facing the base, wherein the elastic member is connected to the upper surface and the lower surface as taught by Chen, for the purpose of controlling the movement of the driving mechanism.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW Y LEE whose telephone number is (571) 272-3526. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.Y.L./Examiner, Art Unit 2872                                                                                                                                                                                                        21 January 2022

/DARRYL J COLLINS/Primary Examiner, Art Unit 2872